





CITATION:Musilla v. Avcan Management Inc., 2011 ONCA 502



DATE:  20110712



DOCKET: C53166



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Cronk and Rouleau JJ.A.



BETWEEN:



Sarah Musilla



Tenant (Appellant)



and



Avcan Management Inc.



Landlord (Respondent in Appeal)



Kenneth Hale, for the tenant (appellant)



Robert G. Doumani, for the landlord (respondent)



Heard:
July 4, 2011

On appeal from the order of the Divisional Court (Regional
          Senior Justice E. Then and Justices T. Matlow and K. Swinton) dated October
          12, 2010, with reasons reported at (2010), 270 O.A.C. 156.



ENDORSEMENT



[1]

The appellant submitted an application to the
    respondent to rent an apartment for a period of one year.  She provided the respondent with a deposit
    equal to one months rent.  The
    respondent accepted the application.

[2]

It is common ground that once the respondent accepted
    the application, the parties entered into a legally binding agreement to
    rent.  Six weeks before the appellant was
    to take possession, she informed the respondent that she would not proceed with
    the rental and asked for the return of her deposit.

[3]

Two weeks later, the respondent informed the appellant
    that it would not return the deposit and that it was prepared to give the
    appellant possession of the unit.  The
    respondent was not able to re-rent the apartment until two months after the
    appellant was to take possession.

[4]

The appellant applied to the Landlord and Tenant Board
    for a return of the deposit under s. 135(1) of the
Residential Tenancies Act, 2006
, S.O. 2006, c.17 (the 
Act
).  Her application was based on s. 107(1) of the
Act
which reads:

107.(1)  A landlord shall repay the amount
    received as a rent deposit in respect of a rental unit if vacant possession of
    the rental unit is
not given
to the
    prospective tenant.  [Emphasis added.]

[5]

The appellant argued that since she did not take
    possession of the apartment, she was not given possession within the meaning of
    the section.  The appellant submits that
    the reason that a tenant does not take possession of a rental premises is
    immaterial to whether possession was given.  In this case, the fact that it was the appellant who breached the
    agreement to rent does not disentitle her to a return of the deposit.

[6]

The Landlord and Tenant Board dismissed the appellants
    application.  The Divisional Court
    dismissed her appeal.  The appellant
    appeals to this court with leave.

[7]

There are two issues on this appeal:

a)

the
    interpretation of s. 107(1) of the
Act
;
    and

b)

the
    nature of the deposit in this case.

A.

Section 107(1)

[8]

The Board and the Divisional Court held that s. 107(1)
    requires a landlord to return a rent deposit only if vacant possession is
    refused by the landlord.  Where there is
    an agreement for rental of a residence and a tenant does not take possession of
    the residence when offered, the landlord is entitled to retain a rent deposit
    in accordance with the provisions in a rental agreement.

[9]

We agree with the reasons of the Divisional Court that
    s. 107(1) of the
Act
does not
    authorize a tenant to obtain the automatic return of a rent deposit where the
    landlord has done everything necessary to give the possession of the leased
    premises and the tenant has unilaterally repudiated the rental agreement.

[10]

In particular, we agree with the following observation:

When one looks at the words of s. 107(1), it is
    notable that the landlord is to return the deposit if vacant possession is not
    given to the prospective tenant.  The
    words not given suggest that it is the refusal or inability of the landlord
    to provide the premises that triggers the obligation to return the deposit to
    the prospective tenant.  In the present
    case, however, it was the tenants action in refusing to take the unit that
    prevented her from taking possession, not any act of the landlord.

[11]

This interpretation accords with common sense and
    fairness.  To permit a tenant, who is
    legally obligated to take possession, to regain a rent deposit where the
    landlord has done everything it was required to do in order to give possession
    would render meaningless the concept of a rent deposit to secure the tenants
    obligation to pay rent.

[12]

However, we would add one qualification to what the
    Divisional Court said about a landlords ability to retain a rent deposit.

[13]

Sections 105(1) and 106(10) of the
Act
provide that a landlord may only take a deposit as security
    against the payment of the last months rent.  The landlord may not take a deposit to secure any other obligation.  Thus, if a tenant breaches a tenancy
    agreement and the landlord, in accordance with its obligation to mitigate its
    damages, is able to re-rent the premises without suffering any loss of rent,
    the landlord is not entitled to retain the rent deposit.  The landlord cannot realize double payment by
    use of a deposit, nor can it apply the funds to any other purpose.

B.

The Deposit

[14]

In our view, it is not clear in this case that the
    agreement formed by the respondents acceptance of the appellants rental application
    authorized the respondent to use the deposit as security against the payment of
    rent.

[15]

The deposit was made pursuant to provisions of the
    respondents standard form rental application.  Upon acceptance, it became a legally binding agreement to rent.  The rental application contemplated that the
    parties would enter into a Tenancy Agreement in the landlords usual form (a
    Tenancy Agreement).  Because the
    appellant breached the agreement to rent, the parties did not enter into a
    Tenancy Agreement.

[16]

The rental application addressed the issue of a deposit
    in an unsatisfactory manner.  The issue
    of the deposit can be looked at in two parts.  One part is illegal and the other is confusing.

[17]

The illegal part reads as follows:

If the undersigned should fail to enter upon such
    Tenancy Agreement, then, subject to the Code of Ethics of the UDI, in addition
    to any other rights accruing to the landlord, the undersigned agrees that the
    deposit shall be forfeited.

[18]

The respondent concedes that this provision is
    illegal.  It provides that the deposit be
    forfeited if the tenant fails to enter into a Tenancy Agreement.  Under this provision, a deposit could be used
    for a purpose other than the authorized purpose of securing the payment of
    rent.

[19]

The confusing part concerns the use of the deposit as
    payment for the last months rent.  The clause
    in the rental application that specifically addresses the deposit provides that
    in the event the tenant enters into a Tenancy Agreement, the deposit may be
    applied to the last months rent.  The
    use of the deposit to secure the last months rent is permitted under the
Act
.  However, in this case, the appellant did not enter into a Tenancy
    Agreement.  On a plain reading of this
    language, the circumstances in which the respondent could use the deposit as
    security against the payment of rent had not been triggered.

[20]

In another part of the rental agreement, the
    appellants deposit is referred to as prepaid last months rent.  While it may be that the respondent
    considered that the deposit could be used as a rental deposit because of that
    provision, the difficulty is that the rental application does not clearly so
    provide.  It would have been a simple matter
    for the respondent to draft clear language that would limit the use of a
    deposit to unpaid rent, whether or not the Tenancy Agreement was entered into.  The respondent did not do that.

[21]

Moreover, when the appellant notified the respondent
    that she did not wish to proceed with the rental, the respondent did not treat
    the deposit as a rental deposit.  More
    than four weeks before the rental was to begin, the respondent informed the
    appellant that it was retaining the deposit.  At that point, the respondent did not know whether it would suffer a
    loss of rent or not.  In effect, the
    respondent treated the deposit as a forfeiture penalty.  That use is not permitted under the
Act
.

[22]

In the result, we decline to permit the respondent to
    retain the deposit.  The appeal is
    allowed.  The respondent shall pay the
    appellants costs fixed in the amount of $5,000, inclusive of disbursements and
    applicable taxes.  The order of the
    Divisional Court with respect to the costs of the appeal to that court shall be
    reversed.  Thus, the respondent shall pay
    the appellants costs in the Divisional Court fixed in the amount of $2,000.

D. OConnor A.C.J.O.

E.A. Cronk J.A.

Paul Rouleau J.A.


